                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RONALD ERIC LOUDEN, JR.,                           )
                                                   )      No.    18 C 5242
                             Plaintiff,            )
                                                   )
              vs.                                  )      Judge Jorge L. Alonso
                                                   )
DETECTIVES CARTER AND GUYER OF                     )      Magistrate Judge Maria Valdez
THE EVANSTON POLICE DEPARTMENT,                    )
                                                   )
                             Defendants.           )

        DEFENDANTS’ JOINT ANSWER AND AFFIRMATIVE DEFENSES TO
                  PLAINTIFF’S AMENDED COMPLAINT

       Defendants, Kenneth Carter and Mikhail Geyer, by and through one of their attorneys,

Victoria R. Benson, Deputy City Attorney, City of Evanston Law Department, for their Answer

and Affirmative Defenses to Plaintiff’s Amended Complaint, hereby state as follows:

       [X]    Complaint under the Civil Rights Act, Title 42 Section 1983 U.S. Code (state,
county, or municipal defendants)

       ANSWER:       Defendants admit that the Plaintiff purports to bring this action for

money damages pursuant to the Civil Rights Act, Title 42 Section 1983 U.S. Code, but deny

any allegations of misconduct or other wrongdoing alleged herein.

       1.       On 6-6-18 I Ronald Eric Louden Jr. was at or around the 2100 block of Wesley
Ave in Evanston Illinois minding my own business doing nothing illegal preparing a grilled meal
outside for friends and family I was visiting at the time.

ANSWER:       Defendants deny the allegations contained in this paragraph.

        2.    About 10:30 a.m. I was approached by detectives Carter and Guyer [sic] whom
are partners of EPD, they were accompanied by several (and later to be named) unknown
officers.

ANSWER:       Defendants admit they approached Plaintiff on June 6, 2018, but deny the

remaining allegations contained in this paragraph.

                                              1
       3.      When Detective Carter noticed me he immediately started aggressively walking

towards my way while all the rest of the law enforcement officers followed pursuit.

ANSWER:        Defendants deny the allegations contained in this paragraph.

       4.      I immediately started fearing for my life because all of them had their hands on or

near their service revolvers, I had no shirt on nor did I have any bulging pockets or any weapons

on me to have officers of EPD show signs of aggressiveness towards me.

ANSWER:        Defendants admit that Plaintiff was not wearing a shirt, but deny the

remaining allegations contained in this paragraph.

       5.      Out of fear of my life I reached into my vehicle and dialed 911 so the dispatcher

will hear what was going on.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       6.      Detective Carter then approached me and tried to take the phone out of my hand

but I refused to let him take it and ask why they where [sic] harassing me?

ANSWER:        Defendants deny the allegations contained in this paragraph.

       7.      He remained quiet while he physically grabbed me and push me against my

vehicle.

ANSWER:        Defendants deny the allegations contained in this paragraph.

       8.      I asked Det. Carter why he was touching me and he didn’t answer.

ANSWER:        Defendants deny the allegations contained in this paragraph.

       9.      By that time the other officers joined Det. Carter including Det. Guyer [sic] in

physically assaulting me.



                                                2
ANSWER:       Defendants deny the allegations contained in this paragraph.

       10.    I asked did I have a warrant? Det. Carter stated no.

ANSWER:       Defendants deny the allegations contained in this paragraph.

       11.    I asked Det. Carter did someone call the police? He stated no.

ANSWER:       Defendants admit that Plaintiff asked if someone called the police, but deny

the remaining allegations contained in this paragraph.

       12.    I then was confused.

ANSWER:       Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       13.    I am a mentally disabled man who is on social security disability who’s civil

rights where [sic] being violated and didn’t understand why I was being detained.

ANSWER:       Defendants deny that Plaintiff’s civil rights were violated, but lack sufficient

information or knowledge upon which to form a belief as to the truth of the remaining

allegations contained in this paragraph and, therefore, neither admit nor deny same.

       14.    They increased there [sic] force buy [sic] grabbing my arms and very forcefully

handcuffed me behind the back (hence I had surgery on my right forearm where as I had 9 blood

veins reconnected at St. Francis hospital whereas when the forcefully stretch my arms and

twisted my arms all type of ways it inflamed my veins and it caused major and excruciating pain

where as they eventually handcuffed my wrists from the back it stopped blood circulation in my

right arm.

ANSWER:       Defendants admit that officers attempted to handcuff Plaintiff, but deny the

remaining allegations contained in this paragraph.



                                               3
          15.   Where as my right arm went numb and my heart felt like it was going to explode.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegations of misconduct or other wrongdoing alleged

herein.

          16.   I repeatedly asked the officers to stop but they continued and next thing I knew I

went airbourne [sic] from officers lifting my legs as I was hand cuffed from the back while

standing until officers picked me off my feet and threw me to the ground where as I landed face

first on a parking block where my car was parked where as my mouth and face where and are

still severely injured where as my front teeth are majorly damaged.

ANSWER:         Defendants deny the allegations contained in this paragraph.

          17.   My front left tooth is more than half broken and majorly fractured my right front

tooth is broken all the way to the root.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegations of misconduct or other wrongdoing alleged

herein.

          18.   A piece of my inside lip had to be cut because it was hanging out of my mouth.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegations of misconduct or other wrongdoing alleged

herein.




                                                 4
       19.    I initially passed out on the impact but fortunately I woke up with so much pain I

wanted to die and remember shouting it out loud.

ANSWER:       Defendants deny the allegations contained in this paragraph and deny any

allegations of misconduct or other wrongdoing alleged herein.

       20.    I was still being held down to the ground by several officers on my stomach while

they pinned me down some even with there [sic] feet, at which I just couldn’t do anything but

scream out and lash out in agony praying to God that this madness would stop.

ANSWER:       Defendants admit that multiple officers attempted to gain control of Plaintiff

while he was on the ground, but deny the remaining allegations contained in this

paragraph and deny any allegations of misconduct or other wrongdoing alleged herein.

       21.    The Evanston Police Dept. then tazed me while I was cuffed on the ground, on

my stomach, with no shirt on, unarmed, no warrant.

ANSWER:       Defendants admit that Plaintiff was tased, but deny the remaining allegations

contained in this paragraph and deny any allegation of wrongdoing or other misconduct

alleged herein.

       22.    Whereas I saved my own life by removing the tazer piece out of my back because

it was inside on my back near my handcuffs because they increased the voltage and I surely

would’ve possibly died because my veins felt like they where [sic] boiling and I already have

vein pain from my surgery in 2007 at St. Francis Hospital.

ANSWER:       Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of Plaintiff’s allegation that he has vein pain from a 2007 surgery, but

deny the remaining allegations contained in this paragraph, but deny any allegations of

misconduct or other wrongdoing alleged herein.



                                               5
        23.     Officers then placed a spit mask over my head whereas I was not able to breath

[sic] because major blood was coming from my mouth and I could not breath [sic] in the mask

because I has azma [sic] and my mouth and nose was covered in blood inside the mask and again

I am an azma [sic] patient.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of Plaintiff’s allegation that he has asthma, but admit that a “spit

mask” was placed on Plaintiff and deny the remaining allegations contained in this

paragraph and deny any allegations of misconduct or other wrongdoing alleged herein.

        24.     I remember being put in an ambulance and I was took to Northshore Hospital, but

on the way to the hospital Evanston police officers continued to violate me as I was cuffed from

the back and shackled at the legs to the ambulance gurnee [sic] as they searched my buttocks or

anus looking for drugs that I didn’t have and or none was found for the matter.

ANSWER:         Defendants admit that Plaintiff was taken to NorthShore Evanston Hospital,

but deny the remaining allegations contained in this paragraph.

        25.     They also search inside of my drawers front section also checking under my penis

and testicles and found nothing all while I was still bleeding with a mask on which I couldn’t

breath [sic].

ANSWER:         Defendants deny the allegations contained in this paragraph.

        26.     I was screaming out for God and they told me to “shut the fuck up” and

Detectives started squeezing my testicles and choking me.

ANSWER:         Defendants deny the allegations contained in this paragraph.




                                                6
        27.     I thought I was going to die. I remember passing out again and woke up briefly at

the hospital with doctors or nurses taking lots of tubes of blood from me. I started screaming and

hollering because of the pain I felt all over.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        28.     I was sedated by nurses and doctors.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        29.     I learned later that while I was sedated they were treating me like an animal by the

(EPD) all while the doctors and nurses looked the other way or left me alone with the (“EPD”).

ANSWER:         Defendants deny the allegations contained in this paragraph.

        30.     I am an Evanston resident and am familiar with staff who work at North Shore

Hospital in Evanston, Il.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        31.     My investigators talked with security and other staff about me and the morning of

June 6th of the incident.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.



                                                 7
          32.   My injuries require surgery and no surgery was done at Evanston Hospital.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same and deny any allegations of misconduct or other wrongdoing alleged

herein.

          33.   I was detained at the Evanston police station for over 2 days, with open wounds to

the mouth, back, shoulder.

ANSWER:         Defendants deny the allegations contained in this paragraph.

          34.   My back because of the tazer was infected and probably will be permanently

scarred because I was also bitten by bugs during my 2 day stay at Evanston police station.

ANSWER:         Defendants deny the allegations contained in this paragraph.

          35.   Northshore Hospital did not cover my wounds in bandages so I was open to bugs

and infection at which did happen.

ANSWER:         Defendants deny the allegations contained in this paragraph.

          36.   After 2 days of a so called investigation, I was charged and shipped to Skokie

courthouse on the morning of 6-8-18.

ANSWER:         Defendants deny the allegations contained in this paragraph.

          37.   I continue to have black out/pass outs throughout my time in the custody of the

EPD and now CCDOC.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegation of misconduct or other wrongdoing alleged

herein.



                                                8
         38.   The Skokie Sherriffs almost didn’t accept custody of me from the EPD do [sic] to

my plain view injuries.

ANSWER:        Defendants deny the allegations contained in this paragraph.

         39.   Although I was severely injured I did not want to go back to EPD lock up,

whereas I was already physically asaulted by EPD and my mental state was of shock and

depressing and scared of my life and physical well being and pleas and cries of medical attention

where [sic] to no avail.

ANSWER:        Defendants deny the allegations contained in this paragraph.

         40.   The Skokie Sherriffs accepted me despite my injuries, and I thank God for that for

they save me from what seemed to be further torture and uncivil behavior towards my well

being.

ANSWER:        Defendants deny the allegations contained in this paragraph and deny any

allegation of misconduct or other wrongdoing alleged herein.

         41.   The Sherriffs notified the Court of my injuries and courtroom investigators came

and took pictures of the plain view severe injuries, of my mouth (broken and fractured front

teeth), back due to entry wounds from the police tazer and all sorts of kinds of bruises from the

violent physical assault, and wounds from shackles and unnecessarily tight handcuffs, wounds

around my neck from the officers hands from choking me.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of Plaintiff’s allegations regarding the Cook County Sheriff’s office

and “courtroom investigators” and, therefore, neither admit nor deny those allegations, but

deny the remaining allegations contained in this paragraph and deny any allegation of

misconduct or other wrongdoing alleged herein.



                                               9
           42.   I was transferred to CCDOC jail and entering the intake part I again passed out,

never before have I had pass outs or blackouts of this kind to this extreme to this day.

ANSWER:          Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

           43.   I told the intake medical staff about all of the injuries that I felt needed to be

treated.

ANSWER:          Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

           44.   I had a piece of flesh hanging from out of my mouth from my mouth injury, the

intake medical staff [sic] out the flesh but didn’t treat my wound or other wounds properly or at

all.

ANSWER:          Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

           45.   My mouth was later told by the dentist that I had oral infection and was

prescribed amoxicillin.

ANSWER:          Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

           46.   I was not treated for any other wounds even after telling or advising CCDOC

intake medical staff or Cermak’s dispensary for Div. 6.



                                                 10
ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

          47.   I also informed medical staff of my azma [sic] but still wasn’t and still hasn’t

been giving my inhaler even though I had a long history of azma [sic].

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

          48.   I also told Northshore Hospital but they also didn’t provide me an inhaler.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

          49.   I was not treated for the infections in my open wounds from the EPD police taser

by Northshore, CCDOC intake or Cermak Health Services at all while in custody at this present

time.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same and deny any allegations of misconduct or other wrongdoing alleged

herein.

          50.   Xrays where [sic] taking by Div. 6 dentists and the xrays confirmed that I have

fractured and completely broken front teeth, some all the way to the root and nerves.




                                                 11
ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        51.     I was proscribed Ibuprofen for the pain but that didn’t and still isn’t doing any

justice for me for that is all a dentist can priscribe.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        52.     I still haven’t been seen by a medical doctor since entering CCDOC on June 8 th of

2018, only been seen by nurses that can’t provide the proper medical care that I’m entitled to.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        53.     I have filled out several grievances and medical forms to no avail.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        54.     I am in the segragation unit because of on my court date of 6-28-18 in Skokie I

was having an azma attack when there was no c/o in the foyer where as my cellmate was

pounding on the door and the intake in the next cell asked what was going on and he was told I

was having an attack by my cell mate and he passed his personal inhaler that basically saved my

life.




                                                    12
ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       55.     C/O Hall who was assigned to the housing unit Div-6-2D returned to the foyer

over an hr after my attack, he told me he heard the banging from the hallway but he didn’t “give

a fuck” because he was working 2 housing units.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       56.     I told him I was having an attack and needed my inhaler and other medical

treatment, he said that he was about to open my cell for court but now he not opening “shit”

because he was afraid of what he would do to me if he opened my cell.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       57.     He told me I was full of shit and he aint about to do no extra paper work for me

wanting medical treatment.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       58.     C/O Hall has no regard for human life especially for inmates “hence” I could’ve

lost my life on this matter.




                                              13
ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        59.     I’m told that C/Os are supposed to stay in the foyer or C/O office unless there is

an emergency to security staff.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        60.     This incident happened on what is called the (“graveyard shift” 11pm until 7am)

at approx. 4:30 am where as all inmates are locked in there [sic] cells so staff tend to sleep and

congregate outside of there [sic] assigned tiers where as inmates have lost their lives in the past

and still can and will in the near future.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

        61.     There is no way to notify any staff of any issue or problem of inmates well being

if there is not one present on the deck office or foyer and even if they are there they don’t care

one way or the other by the time help comes or if they come at all it could be too late, and could

be fatal to an inmate such as oneself.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.




                                                14
       62.     I am also a mental health patient that wasn’t seen by a psych doctor that can

prescribe medicine until almost 2 weeks after I was placed in CCDOC custody. That is another

violation of my rights.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegation of misconduct or other wrongdoing directed

against Defendants as alleged herein.

       63.     It shouldn’t take no longer than 24 hrs to receive any kind of medication, the

phyciatrist prescribed me Giodone [sic] and “benidril” [sic] both substitutes for xanex [sic] the

medication I was prescribed in society.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       64.     I have put in medical forms because the giodone [sic] has had major side effects

on me irregular heart beats and passing out has become more frequent.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       65.     I’m told that giodone [sic] is required a blood check every so often by medical

staff but no one has checked anything about the medicine since prescribed and I have not seen a

medical doctor since entering CCDOC on 6-8-2018 and it is now 7-15-18 its been well over a

month and dispite my many grievances, court orders of medical and BCX or mental health

evaluations nothing has been happening in my favor.



                                               15
ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       66.     I am on the saction tier Div-10-1D where as C/O Hall of Div. 6 wrote me a bogus

incident report the morning of my azma [sic] attack to cover his tracks, I am here on the sanction

unit because of a bogus threats to staff incident report he knew that he could be in trouble and

possibly lose his job about the fact of the matter that I had an azma [sic] attack on his watch

where [sic] he wasn’t present.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       67.     He is the one who threatened me and I was in the cell recovering from the attack.

I was never a threat to him or anybody else but I received 14 days on the saction tier where as

inmates cannot buy food products off the commissary “hence” I am a vegetarian and am also on

a dental soft diet because of my oral injuries that require surgery that Cook County Jail dentists

don’t provide, they only remove teeth, or clean teeth, they don’t perform root canals or provide

tooth replacements.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegations of wrongdoing or other misconduct directed

against Defendants as alleged herein.

       68.     I was told that by the dentist in Div-6 who told me (“after” xrays and a check up”)

that I had broken and fractured teeth and oral infections in my mouth.



                                               16
ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       69.     I have pieces of my fractured teeth that I have saved as evidence that I keep with

me, they are my front teeth both severely damaged that they require being removed and plus root

canals and more.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

       70.     This is an issue that is permanent and nothing has been done. CCDOC dentist told

me that they can remove the fractured and broken front teeth but they can do nothing else “root

canal” teeth replacements” I’m not so sure if I want CCDOC dentist removing my teeth and my

gums close and without a root canal it can be infected while close and when I return to society

they have to open my gums back up for root canals and replacements among other oral things

that must be done.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same, but deny any allegation of wrongdoing or other misconduct directed

against Defendants as alleged herein.

       71.     That is too harsh to bare, I would rather everything happens at once I also have

nerve damage and am still in pain as I write these words.

ANSWER:        Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither



                                               17
admit nor deny same, but deny any allegation of wrongdoing or other misconduct as

alleged herein.

          72.   I also haven’t been getting medicine for my vein pain, back pain, and constant

headaches, and migrains, I was prescribed dazapham [sic] and Tylenol 3 for my medical issues

in society. CCDOC does not prescribe any of the above but I am not even receiving substitutes.

ANSWER:         Defendants lack sufficient information or knowledge upon which to form a

belief as to the truth of the allegations contained in this paragraph and, therefore, neither

admit nor deny same.

                                 AFFIRMATIVE DEFENSES

          1.    Defendants Kenneth Carter and Mikhail Geyer are government officials, namely

police officers, who performed discretionary functions. At all times material to the events alleged

in Plaintiff’s Amended Complaint, a reasonable police officer objectively viewing the facts and

circumstances that confronted Defendants Kenneth Carter and Mikhail Geyer could have

believed their actions to be lawful, in light of clearly established law and the information that

Defendants Kenneth Carter and Mikhail Geyer possessed. Defendants Kenneth Carter and

Mikhail Geyer, therefore, are entitled to qualified immunity on Plaintiff’s 42 U.S.C. §1983

claims.

          2.    Defendants Kenneth Carter and Mikhail Geyer cannot be held liable for Plaintiff’s

42 U.S.C. § 1983 claims unless he or she individually caused or participated in an alleged

constitutional deprivation because individual liability for damages under 42 U.S.C. § 1983 is

predicated upon personal responsibility. See Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir.

1983).




                                                18
        3.      To the extent Plaintiff failed to mitigate any of his claimed injuries or damages,

any verdict or judgment obtained by Plaintiff must be reduced by application of the principle that

Plaintiff has a duty to mitigate, commensurate with the degree of failure to mitigate attributed to

Plaintiff by the jury in this case.

        4.      Neither federal nor Illinois law requires police officers to perform first aid.

Rather, public employees may be held liable only if they know an arrestee is in need of medical

care and, through willful and wanton conduct, fail “to take reasonable action to summon medical

care.” 745 ILCS 10/4-105.

                                        JURY DEMAND

        Defendants, Kenneth Carter and Mikhail Geyer, hereby demand a jury trial for all issues

so triable.



                                             Respectfully submitted,

                                             /s/ Victoria R. Benson
                                             Victoria R. Benson, Deputy City Attorney
                                             One of the Attorneys for Defendants




Victoria R. Benson, Deputy City Attorney (vbenson@cityofevanston.org)
Alexandra B. Ruggie, Assistant City Attorney (aruggie@cityofevanston.org)
City of Evanston, Law Department
2100 Ridge Avenue, Suite 4400
Evanston, Illinois 60201
(847) 866-2937
law@cityofevanston.org




                                                19
                              CERTIFICATE OF SERVICE

        I hereby certify that I have caused to be e-filed with the Clerk of the United States
District Court for the Northern District of Illinois, Eastern Division DEFENDANTS’ JOINT
ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S AMENDED
COMPLAINT, which sends a true and correct copy to all parties, including:

                                Ronald E. Louden -- K59775
                                Shawnee Correctional Center
                                 6665 State Route 146 East
                                   Vienna, Illinois 62995

on this 12th day of November, 2019. A copy of the above referenced document was also sent to
the address listed above via regular U.S. Mail, postage prepaid on the 13th day of November,
2019.


                                          Respectfully submitted,

                                          /s/ Victoria R. Benson
                                          Victoria R. Benson
                                          Deputy City Attorney



Victoria R. Benson, Deputy City Attorney (vbenson@cityofevanston.org)
Alexandra B. Ruggie, Assistant City Attorney (aruggie@cityofevanston.org)
City of Evanston, Law Department
2100 Ridge Avenue, Suite 4400
Evanston, Illinois 60201
(847) 866-2937
law@cityofevanston.org




                                             20
